DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/15/2022.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 03/20/2020 as modified by the amendment filed on 07/15/2022.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-20 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method comprising: receiving, by a loan program executing on a loan computing system, conditions from an originator program executing on an originator computing system, wherein the conditions are displayed by the loan program on a user interface of the loan computing system; sending, by the loan program, the conditions to a wallet program executing on a wallet computing system; receiving, by the loan program, cryptographic proof that the conditions are met from the wallet program, wherein the cryptographic proof is displayed by the loan program on the user interface of the loan computing system, and wherein the wallet program retrieved a first proof from the wallet program, received a second proof from a credit reporting service program executing on a credit reporting service computing system, received a third proof from the originator program, and generated the cryptographic proof from the first proof, the second proof, and the third proof; updating, by the loan program, ownership data of the loan program to identify a buyer program executing on a buyer computing system in response to invocation of a purchase function of the loan program, wherein the ownership data is displayed by the loan program on the user interface of the loan computing system; and appending, by the loan program, payment receipt data to the loan program in response to invocation of a payment append function of the loan program by a loan service program executing on a loan service computing system, wherein the payment receipt data is displayed by the loan program on the user interface of the loan computing system. 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Hill et al. 2019/0164221, Bell et al. 2019/0114706, Snow 2019/0354611, Sharp 2016/0012465, Ram et al. US 10,841,372) teach the features as disclosed in Non-final Rejection (03/09/2020), however, these cited references do not teach and the prior-art does not teach at least the following:
sending, by the loan program, the conditions to a wallet program executing on a wallet computing system; receiving, by the loan program, cryptographic proof that the conditions are met from the wallet program, wherein the cryptographic proof is displayed by the loan program on the user interface of the loan computing system, and wherein the wallet program retrieved a first proof from the wallet program, received a second proof from a credit reporting service program executing on a credit reporting service computing system, received a third proof from the originator program, and generated the cryptographic proof from the first proof, the second proof, and the third proof; updating, by the loan program, ownership data of the loan program to identify a buyer program executing on a buyer computing system in response to invocation of a purchase function of the loan program, wherein the ownership data is displayed by the loan program on the user interface of the loan computing system; and appending, by the loan program, payment receipt data to the loan program in response to invocation of a payment append function of the loan program by a loan service program executing on a loan service computing system, wherein the payment receipt data is displayed by the loan program on the user interface of the loan computing system. 

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 07/15/2022, pgs. 11-14), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Core Wireless, Enfish, etc…). 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding Claim 1. Hill et al. 2019/0164221 teaches some of the features as follows A method comprising: receiving, by a loan program executing on a loan computing system, conditions from an originator program executing on an originator computing system (Hill et al. 2019/0164221 [0025 – loan agreement terms] The lender(s) 104 and the borrower 102 form a loan agreement for a loan (e.g., a cash loan) with loan agreement terms (e.g., interest rate, repayment schedule, collateralization rate, currency, etc.). The loan includes collateralization terms according to which a digital asset is held as collateral while the loan is outstanding. One type of loan collateralization term is collateral requirement parameters that set certain requirements that the digital assets comply with over the course of the loan repayment period. Collateral requirement parameters include, for example, without limitation, a collateralization rate, a minimum collateralization level, a target Loan-to-Value ratio (LTV), an initial LTV, a margin call LTV, a liquidation LTV, etc. The terms may include an LTV schedule identifying minimum LTVs for triggering an action over the course of the loan. Triggered actions may include: alerts to the borrower, margin call warnings, liquidations of collateral, etc. [0032] The lender(s) 104 and the borrower 102 may agree on loan terms by communicating directly or via a lending marketplace. At a lending marketplace, lenders may advertise loan terms to borrowers who may choose to apply for a loan. A loan application may include demonstration of possession of digital asset collateral funds (e.g., cryptographically signing a message with a private key to prove ownership of an amount of digital assets). In some implementations, loan applications may include information needed to obtain a credit rating of the borrower 102 from a credit rating agency, and/or other information relating to the borrower's financial status (bank statement, deed of ownership, etc.). Lenders may offer loans of national fiat currencies issued by nations or states (e.g., U.S. Dollar, Euro, Japanese Yen, etc.), promissory notes for financial products, and/or other digital assets. [0048] One type of information received by the loan manager 302 is an agreed loan schedule and/or loan terms from a borrower 304 and/or a lender 306. The loan manager 302 may receive the loan schedule and terms directly from the contracting parties or the loan schedule and terms may be stored in a blockchain by the borrower 304 and lender 306 such that the loan manager 302 may retrieve the loan schedule and terms directly from the blockchain. In one implementation, a smart contract on the blockchain accepts loan terms from the lender 306 and borrower 304 based on a signed message from those participants. For example, a message signed by the owner of a public address that funded the digital asset collateral wallet 308 can be taken as cryptographic proof of the identity of the borrower 304 when submitting an agreed loan schedule, LTV schedule, and/or terms. The LTV schedule may define trigger LTV levels such as an LTV that will trigger alerts to the borrower/lender, margin calls, liquidations, etc. The LTV schedule may depend on the type(s) of digital assets in the collateral wallet and on other factors such as trust in the digital asset (e.g., bitcoin is more trusted to the lender(s) than Dentacoin).); sending, by the loan program, the conditions to a wallet program executing on a wallet computing system (Hill et al. 2019/0164221 [0030] In describing the digital asset collateral wallet throughout this disclosure, reference may be made to a 2-of-3 multisig encumbrance on the wallet. This disclosure should be understood to encompass other multisig encumbrances depending on the number of participants in implementations of the system. For example, a system including an arbiter may rely on a 3-of-4 multisig encumbrance but a 2-of-3 multisig encumbrance if an arbiter, in an implementation, is not present. Other potential designs of the collateral wallet 108 include: a single wallet (e.g., a deterministically created set of deposit addresses and private keys), a smart contract address of a dApp to which participants may send messages and data, a UTXO (unspent transaction output) with an encumbrance (e.g., an n-of-m multisig encumbrance), a single key wallet with sharded private key, etc. The collateral wallet 108 may be a collection of wallets of different digital assets to form a collateral basket of digital assets. In the case of multi-asset collateral, the individual assets may include their own LTV schedules and there may be a composed or weighted LTV schedule for the basket as a whole (e.g., 50% of the basket is bitcoin which is assigned a weight of 1.0; 30% of the basket is Ether which is assigned a weight of 0.7; and 20% of the basket is Dogecoin which is assigned a weight of 0.5). Weighting a component of the basket under 1.0, in this example, has an inverse relationship to the minimum LTV to trigger an action on the LTV schedule.); … appending, by the loan program, payment receipt data to the loan program in response to invocation of a payment append function of the loan program by a loan service program executing on a loan service computing system (Hill et al. 2019/0164221 [0049] Another type of information collected by the loan manager 302 is the current status of the loan between the lenders 306 and the borrower 304 to determine whether the loan complies with the loan terms at various points of time over the course of the loan. The lender 306 and/or borrower 304 may transmit updates to the loan manager 302 over the course of a loan to demonstrate the state of the loan (e.g., when a borrower makes loan repayments, the borrower may transmit proof of payment to the loan manager 302). In other implementations, a banking institution may provide a feed to the loan manager 302 regarding the status of the loan and a history of origination and repayments on the loan.).
However, neither Hill et al. 2019/0164221 nor the prior-art teach: receiving, by the loan program, cryptographic proof that the conditions are met from the wallet program, wherein the wallet program retrieved a first proof from the wallet program, received a second proof from a credit reporting service program executing on a credit reporting service computing system, received a third proof from the originator program, and generated the cryptographic proof from the first proof, the second proof, and the third proof; updating, by the loan program, ownership data of the loan program to identify a buyer program executing on a buyer computing system in response to invocation of a purchase function of the loan program; and 

Bell et al. 2019/0114706 [0004] With a blockchain oracle for managing loans collateralized by a digital assets, loans may be made without resort to a credit rating system, which often inaccurately represents the credit worthiness of individuals and is rife with hazards relating to the privacy and identity security of participants, particularly of the borrowers. A blockchain oracle for managing loans collateralized by digital assets allows borrowers to participate in lending activities without revealing personal information about themselves to the lenders or to credit rating agencies that has a high potential for abuse. Due to the ease of use, security, liquidity, ease of transferability, ease of storability, ease of verification based on cryptographic proof, and other features of digital assets, lenders can collateralize loans such that losses due to bad loans are reduced and profitability improved compared to a credit rating-based lending system. In some implementations, lenders may choose to rely on a combination of credit scores of a borrower from a credit rating agency in combination with digital asset collateral requirements in the system.
Snow 2019/0354611 [0028] FIG. 8 further illustrates nesting of blockchains over time. As more and more businesses implement blockchain technology into their record keeping activities, vendors and suppliers will offer blockchains that specialize in different software services 50. Moreover, other blockchains will compete to offer the same or similar software services 50. FIG. 8 thus further applies the importation 34, the exportation 40, and/or the software service 50 in a supplier or subcontractor environment. That is, the software service 50 may be applied to any entity, perhaps in a subscription or other compensation scheme. Suppose, for example, that a financial server 110a is operated on behalf of a bank, lender, or other financial institution (such as PIMCO®, CITI®, or BANK OF AMERICA®). As the reader likely understands, the financial institution creates a massive amount of banking records, transaction records, mortgage instruments, and other private data 98a. The financial server 110a executes a software application (not shown for simplicity) that hashes its private data 98a and generates its private blockchain 112a. When the financial server 110a and/or the private blockchain 112a require the software service 50, at approximately time t.sub.1 the service request 54a is sent and at approximately time t.sub.2 the service result 56a is sent to the financial server 110a and/or the private blockchain 112a. The data layer server 74 may then generate the data records 70 of the blockchain data layer 72 that document the service result 56a. Moreover, the second server 22 may publically publish the cryptographic proof 76a within the public blockchain 78, thus further documenting immutable evidence of the service result 56a. The financial server 110a may also generate blocks of data 114a within the private blockchain 112a that also document the service request 54a and the service result 56a.
Sharp 2016/0012465 Abstract - A system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments. According to some preferred embodiments, users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging.
Ram et al. US 10,841,372 Abstract - Embodiments described herein generally relate to systems and methods that match the need for processing capability with the supply of computing resources. Similarly stated, embodiments described herein generally relate to systems and methods that allow users with a need for computing resources to have their computational problems serve as a basis for cryptocurrency mining. Embodiments described herein also relate to smart contracts such that users with a need for computing resources can stake a payment token such that miners are incentivized to solve a computational problem and are automatically awarded payment upon completion of the computational problem or a subtask associated with the computational problem.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682